Citation Nr: 0030690	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  95-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment of burial benefits, including those 
based on service-connected death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from June 1954 to May 1955, and died in 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Board previously remanded 
the appeal in July 1997.  

The appellant submitted a claim for dependency and indemnity 
compensation (DIC) benefits in August 1995, indicating a 
belief, in block 10, that the veteran's death was due to VA 
treatment.  The Board construes this as a claim for DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000).  This issue is not inextricably 
intertwined with the issue on appeal because even if DIC were 
awarded pursuant to the provisions of 38 U.S.C.A. § 1151, it 
would not be as if the veteran's death were service connected 
for purposes of burial benefits.  See Mintz v. Brown, 6 Vet. 
App. 277, 282-83 (1994).  The issue of entitlement to DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is 
referred to the RO for its consideration.


REMAND

Subsequent to the Board's prior remand additional VA records, 
relating to the treatment of the veteran, have been 
associated with the claims file.  A July 1993 report refers 
to a prior study of June 1991.  The June 1991 report is not 
of record and it is unclear if additional VA records, 
relating to treatment of the veteran, may exist.  If they do 
they are presumed to be a part of the record before the Board 
and would be considered to be part of the record at the time 
of the veteran's death.  See 38 C.F.R. § 3.1600(b)(2)(i) 
(2000).  Further, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act), was 
recently enacted.

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the appellant 
and her representative and request that 
they identify all locations where the 
veteran received VA treatment between his 
VA hospitalization in March and April 
1985 and his death in January 1995.  The 
RO should then contact the VA facilities 
identified, including the VA Medical 
Center in Memphis, and request copies of 
all records relating to treatment of the 
veteran from March 1985 until his death 
in January 1995.  

2.  Following completion of the above, 
the RO should, with full consideration of 
the Act, readjudicate the issue of 
entitlement to payment of burial 
benefits, including those based upon 
service-connected death.  If the decision 
remains adverse to the appellant, both 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until she receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


